Case 5:15-cv-00111-FPS Document 302 Filed 08/23/19 Page 1 of 1 PageID #: 4247


                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  WHEELING DIVISION


THOMAS G. FIGANIAK and
VALERIE A. FIGANIAK, as
Administrators of the Estate of
Kevin Figaniak,

       Plaintiffs,


v.                                                   Civil Action No.: 5:15-CV-00111
                                                     Hon. Frederick P. Stamp, Jr., Senior Judge


CRAIG TYLER PEACOCK, individually,
JARRETT CHANDLER, individually, and
TYLER JOHNSON, individually,

       Defendants.


      ORDER DEEMING DEFENDANT CHANDLER’S JUDGMENT SATISFIED

       On a previous date and time came the defendant Jarrett Chandler, by counsel, G. Thomas

Smith, Esquire and M. Winiesdorffer-Schirripa, Esquire, pursuant to U.S. District Court Rules

(N.D. W.VA.) LR Gen P 58.01, seeking relief from this Court for entry of an order deeming the

judgment assessed against this defendant satisfied based upon unreasonable delay.

       Upon review of the Motion and the attached supports for said Motion, this Court FINDS

that the Judgement entered in this case against defendant Jarrett Chandler at ECF No. 279 has been

satisfied. Pursuant to (N.D. W.VA.) LR Gen P 58.01 defendant’s Motion is GRANTED. The

Clerk shall file notice in the docket that this defendant is hereby discharged from the same.

       IT IS SO ORDERED.

       DATED:          August 23, 2019
                     ______________________________


                                                /s/ Frederick P. Stamp, Jr.
                                              _______________________________________
                                              FREDERICK P. STAMP, JR.
                                              UNITED STATES DISTRICT JUDGE
